NO. 4-10-0004       Opinion Filed 4/29/11

                        IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
          Plaintiff-Appellee,          )    Circuit Court of
          v.                           )    Livingston County
LINDSEY B. DAVIS,                      )    No. 08CF313
          Defendant-Appellant.         )
                                       )
                                       )    Honorable
                                       )    Robert M. Travers,
                                       )    Judge Presiding.
_________________________________________________________________

          JUSTICE STEIGMANN delivered the judgment of the court,
with opinion.
          Justices Appleton and McCullough concurred in the
judgment and opinion.

                               OPINION

          Following an August 2009 bench trial, the trial court

convicted defendant, Lindsey B. Davis, of obstructing justice

(720 ILCS 5/31-4(a) (West 2008)).    Shortly thereafter, the court

sentenced defendant to 7 days in jail and 24 months of probation,

ordering defendant, in pertinent part, to pay a $200 deoxyribonu-

cleic acid (DNA) fee.

          Defendant appeals, arguing that (1) the State failed to

prove her guilty beyond a reasonable doubt and (2) the trial

court erred by failing to award her $10 against her DNA fee for

time she spent in pretrial custody.      Because we agree that the

court erred by failing to award her $10 against her DNA fee, we

affirm as modified and remand with directions that the court

amend its sentencing order to reflect a $10 credit against

defendant's DNA fee.
                            I. BACKGROUND

            A. The State's Charges and Defendant's Trial

            In December 2008, the State charged defendant with (1)

one count of obstructing justice and (2) two counts of aiding a

fugitive for her involvement in concealing the fact that the

father of her children, Jason Bates, was hiding in her house.      At

an August 2009 bench trial, the parties presented the following

evidence.

                         1. The State's Case

            The State presented testimony from police officers that

they were looking for Bates because they had a warrant for his

arrest.   Officers arrived at the residence where defendant was

staying and knocked on the door.    Defendant answered.    When asked

whether she had seen Bates, defendant responded that she had not

and could not remember the last time she had seen him, explaining

that only her brother and her children were inside the home.

            After speaking privately to her brother (who was also

present when the police arrived) a short time later, defendant

began crying and said that Bates was in the house.    Defendant

also conceded that she knew Bates had warrants out for his

arrest.   Officers then searched the house and found Bates.

                         2. Defendant's Case

            Defendant testified that Bates had been at the house

earlier that day to see the children, but that she told him to

leave because she knew he was wanted by the police.    Bates told

her that he was going to leave, and she assumed that he had done


                                - 2 -
so.

            Bates testified that he had stopped at the house to see

his children and told defendant that he was leaving.     However, he

decided to stay because it was snowing and cold outside.     Bates

was in the kitchen for about 15 minutes when he heard knocking at

the door.    He assumed it was the police.   Bates said that he

walked from the kitchen, through the living room--where defendant

was sitting in a chair--up the stairs, and into the attic.     He

did not think that defendant saw him.

            Defendant explained that she had not seen Bates pass

through the living room on the way up the stairs.     She acknowl-

edged that although she was sitting in a chair near the front

door, she was delayed in getting to the door because of her

pregnancy.    Defendant explained that she gave the officers

consent to search the house for Bates only because they were

"drilling her" with questions.

               B. Defendant's Conviction and Sentence

            Following defendant's trial, the trial court convicted

defendant of obstructing justice and acquitted her of both counts

of aiding a fugitive.    Shortly thereafter, the court sentenced

defendant to 7 days in jail and 24 months of probation, ordering

defendant, in pertinent part, to pay a $200 DNA fee.

            This appeal followed.

                            II. ANALYSIS

            Defendant argues that (1) the State failed to prove her

guilty beyond a reasonable doubt and (2) the trial court erred by


                                 - 3 -
failing to award her $10 against her DNA fee for time she spent

in pretrial custody.    We address defendant's contentions in turn.

            A. Defendant's Claim That the State Failed To
              Prove Her Guilty Beyond a Reasonable Doubt

            Defendant first contends that the State failed to prove

her guilty of obstructing justice beyond a reasonable doubt.    We

disagree.

                 1. The Crime of Obstructing Justice
                      and the Standard of Review

            A person obstructs justice when, with intent to prevent

the apprehension of any person, she knowingly "[d]estroys,

alters, conceals or disguises physical evidence, plants false

evidence, [or] furnishes false information."    720 ILCS 5/31-4(a)

(West 2008).

            In People v. Dat Tan Ngo, 388 Ill. App. 3d 1048, 1052,

904 N.E.2d 98, 102 (2008), this court outlined the standard for

reviewing claims challenging the sufficiency of the evidence, as

follows:

                 "'When reviewing a challenge to the

            sufficiency of the evidence in a criminal

            case, the relevant inquiry is whether, when

            viewing the evidence in the light most favor-

            able to the prosecution, any rational trier

            of fact could have found the essential ele-

            ments of the crime beyond a reasonable

            doubt.'   People v. Singleton, 367 Ill. App.

            3d 182, 187, 854 N.E.2d 326, 331 (2006).    The


                                 - 4 -
          trier of fact has the responsibility to de-

          termine the credibility of witnesses and the

          weight given to their testimony, to resolve

          conflicts in the evidence, and to draw rea-

          sonable inferences from that evidence.    Peo-

          ple v. Lee, 213 Ill. 2d 218, 225, 821 N.E.2d

          307, 311 (2004).    A court of review will not

          overturn the verdict of the fact finder 'un-

          less the evidence is so unreasonable, improb-

          able[,] or unsatisfactory that it raises a

          reasonable doubt of defendant's guilt.'

          People v. Jones, 219 Ill. 2d 1, 33, 845

          N.E.2d 598, 616 (2006)."

             2. The Evidence Presented in This Case

          In this case, as is often the case, the trier of fact

was presented with two versions of the events that led to the

charges: (1) the State's version and (2) the defendant's version.

                     a. The State's Version

          The officers arrived at the house.    Defendant and Bates

saw the police at the door.    Defendant, knowing that the police

had a warrant for Bates's arrest, stalled for time while Bates

ran to hide in the attic.    Defendant answered the door and told

the officers that Bates had left.    After speaking to her brother,

who apparently was unwilling to lie for Bates, defendant acknowl-

edged that Bates was there and consented to a search of the

house.


                                - 5 -
                       b. Defendant's Version

            Bates stopped at the house to see his children.

Defendant, knowing the police were looking for Bates, ordered him

to leave.    Unbeknownst to defendant, Bates went to the back of

the house.    Shortly thereafter, the police knocked on the door.

Bates, suspecting it was the police, dashed through the living

room and up the stairs without defendant's noticing.    Meanwhile,

defendant was delayed in answering the door because of her

pregnancy.    When asked by the officers whether Bates was in the

house, defendant responded that Bates had been there but was

gone.   The police continued "drilling her" with questions until

she finally, in an effort to get them to leave her alone, told

them to look through the house.    To her surprise, the officers

found Bates hiding in the house.

                 3. The Evidence in the Light Most
                    Favorable to the Prosecution

            Presented with these two contradicting versions of

events, the trial court found defendant guilty of obstructing

justice.    Viewing the evidence in the light most favorable to the

prosecution, we conclude that a rational trier of fact could have

found the essential elements of the crime of obstructing justice

beyond a reasonable doubt.    As previously stated, it is the trier

of fact, in this case the trial court, who has the responsibility

to determine the credibility of witnesses and how much weight to

afford their testimony, resolve conflicts in the evidence, and

draw reasonable inferences from that evidence.    Here, the court

did just that and found that the State's version of events was

                                - 6 -
more persuasive as to the obstructing-justice count.

           As part of her argument, defendant contends that she

did not "materially impede" the police investigation and, there-

fore, did not obstruct justice because she recanted her claim

that Bates was not in the house shortly after she told the

officers that Bates was in the house.   To support her position,

defendant points to this court's decision in People v. Gray, 146

Ill. App. 3d 714, 718, 496 N.E.2d 1269, 1272 (1986), in which we

noted the following:

           "There may be, *** based upon the particular

           facts of each case, a situation where a re-

           cantation within a short period of time would

           permit the trier of fact to find the defen-

           dant not guilty of an obstructing-justice

           charge."

Defendant, citing People v. Comage, No. 109495, slip op. at 9

(Ill. Feb. 25, 2011), claims that because a short delay does not

"materially impede" police investigations, her delay in telling

the truth cannot be used to support her conviction for obstruct-

ing justice.   Defendant's interpretation of the supreme court's

holding in Comage is too expansive.

           In Comage, the defendant argued that he did not "con-

ceal" contraband as that term is used in the obstructing-justice

statute.   The supreme court agreed, reversing the defendant's

obstructing-justice conviction where the defendant had thrown

contraband over a fence while being pursued by police.     Comage,


                               - 7 -
slip op. at 9.   The police saw the defendant throw the items over

the fence and recovered them within 20 seconds.   Comage, slip op.

at 9.   The court explained that although the contraband was

briefly out of the officers' sight, the defendant had not materi-

ally impeded their investigation and therefore, the defendant had

not obstructed justice.   Comage, slip op. at 9-10.

           Unlike Comage, where the supreme court was addressing

what it meant to conceal evidence under the obstructing-justice

statute, this case involves knowingly furnishing false informa-

tion to the police.   When the defendant places evidence momen-

tarily out of sight during arrest or pursuit, the defendant has

not "concealed" that evidence for purposes of the obstructing-

justice statute because such an act does not make recovery of the

evidence substantially more difficult or impossible.   See Comage,

slip op. at 8-9 (comparing the 20-second impediment in that case

with the impediment in People v. Brake, 336 Ill. App. 3d 464, 783

N.E.2d 1084 (2003), where the defendant had swallowed evidence,

which investigators later recovered, in hopes that it would go

unrecovered); see also In re M.F., 315 Ill. App. 3d 641, 650, 734

N.E.2d 171, 178 (2000) (throwing "bags of drugs down from the

landing and onto the ground in the vicinity of and in view of the

police officer who was shining a flashlight on respondent, saw

his conduct, and recovered the drugs within seconds of the act"

was not "likely to either destroy the evidence or make recovery

less likely").   This is in large part due to the fact that the

risk that the evidence would be compromised is virtually nonexis-


                               - 8 -
tent.   Compare People v. Sumner, 40 Ill. App. 3d 832, 354 N.E.2d

18 (1976) (affirming the defendant's conviction for obstructing

justice where the defendant destroyed physical evidence that had

been in her son's bloody clothes).     However, when, as here, the

defendant furnishes false information, the potential that the

investigation will be compromised is exceedingly high, which is

why such a crime may be completed in a very short period of time-

-indeed, it may be completed at the moment such false information

is provided.   See Gray, 146 Ill. App. 3d at 717, 496 N.E.2d at

1271 ("The requisite intent in an obstructing-justice charge is

established at the time the original false information is given

and not at the time of its recantation.").    That is precisely

what happened in this case.

           Defendant provided the officers with false information

about whether Bates was in the house, knowing that they had a

warrant for Bates's arrest, in the hopes that he would not be

apprehended.   It was not until after defendant spoke to her

brother and it apparently became clear that he was going to

"spill the beans" that she decided to tell the truth.    Under

these facts, we conclude that defendant's actions in that regard

impeded the officers' investigation at the time that she misled

them by lying.   See Merriam-Webster Collegiate Dictionary 581

(10th ed. 2000) (to "impede" means to "interfere with or slow the

progress of").

        B. Defendant's Claim That the Trial Court Erred by
            Failing To Award Her $10 Against Her DNA Fee

           Defendant next argues that the trial court erred by

                               - 9 -
failing to award her $10 against her DNA fee for time she spent

in pretrial custody.   The State concedes this point, and we

accept the State's concession.

                          III. CONCLUSION

          For the reasons stated, we affirm the trial court's

judgment as modified and remand with directions that the court

amend its sentencing order to reflect a $10 credit against

defendant's DNA fee.   As part of our judgment we award the State

its statutory assessment of $50 against defendant as costs of

this appeal.

          Affirmed as modified and remanded with directions.




                              - 10 -